Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 28 April 2022. The amendments to the claims have overcome the 35 USC 112(b) rejections and the art rejections over JP 10-60428; U.S. patent application publication 2006/0192486 and U.S. patent 10,608,148. Applicant's arguments with respect to the 35 USC 103 rejection over U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486.
U.S. patent 7,202,598 teaches sulfide phosphor particles, such as SrGa2S4:Eu, are degraded in the presence of moisture and should have a protective coating on the particles, such as a silicon oxide coating. It is notoriously well known in the art that the formula SrGa2S4:Eu can be rewritten as Sr1-xGa2S4:Eux where x is the activating amount of Eu+2 and that this amount is greater than 0 and less than 1. U.S. patent application publication 2006/0192486 teaches the SiO2 coating on the taught coated ZnS phosphor particles protect them from moisture degradation. Thus the SiO2 coating taught in U.S. patent application publication 2006/0192486 are applied to the ZnS phosphor particles for the same purpose as the silicon oxide coating on the SrGa2S4:Eu phosphor particles in U.S. patent 7,202,598. Given this, one of ordinary skill in the art would have found it obvious to coat Sr1-xGa2S4:Eux where 0<x<1 phosphor particle with SiO2 by the process in U.S. patent application publication 2006/0192486 so as to produce a silicon oxide coating having a thickness of 10-1000 nm, which overlaps the range of claim 2, and an O/Si molar ratio of 2, which falls within the range of claim 1. The references suggest the claimed coated phosphor.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486 as applied to claim 1 above, and further in view of  WO 2018/08936.
As discussed above, U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486 suggests the claimed silica coated europium doped alkaline earth thiogallate phosphors. U.S. patent 7,202,598 teaches to use the coated strontium thiogallate phosphors in a phosphor layer applied to a light emitting diode in a light emitting device. U.S. patent 7,202,598  does not teach a phosphor sheet or a light emitting device comprising this sheet. WO 2018/08936 also teaches coated strontium thiogallate phosphors can be used in a phosphor layer applied to a light emitting diode in a light emitting device (fig. 18 and para 18 and 93). WO 2018/08936 additionally teaches coated strontium thiogallate phosphors can be used in a phosphor sheet of a light emitting devices (fig 26B and para 20-22 and 96-102). Pargraph [0103] indicates that the different locations where phosphors can be location in a light emitting device are well known in art. Thus one of ordinary skill in the art would have found it obvious to use the suggested coated strontium thiogallate phosphor in a phosphor sheet of a light emitting devices, such as those taught in paragraphs [0096]-[0102] of WO 2018/08936, with predictable results, since it is obvious to use the suggested phosphor in one of the knowns uses for coated strontium thiogallate phosphors. See MPEP 2144.06 and 2144.07. The references suggests the claimed phosphor sheet and light emitting device.
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejection over U.S. patent 7,202,598 in combination with U.S. patent application publication 2006/0192486 have been fully considered but they are convincing. Applicants argues that the taught SrGa2S4:Eu phosphor particles are different from those claims since there is no teaching of x. Applicants also argue that SrGa2S4:Eu cannot be rewritten as Sr1-xGa2S4:Eux where x is the activating amount of Eu+2 and that this amount is greater than 0 and less than 1 and that the claimed composition of Sr1-xGa2S4:Eux where x is 0<x< is not known in the technical filed. The supplied article by Martin et al, U.S. patent application publication 2016/0061418, and WO 2018/080936 all rebut these arguments. The article shows SrGa2S4:Eu can be also written as Sr1-xGa2S4:Eux in the description for figure 2 and on page R3054 and this article teaches Sr1-xGa2S4:Eux where x is the activating amount of europium and is 0.01-0.07, which falls within the claimed and argued range. U.S. patent application publication 2016/0061418 show SrGa2S4:Eu can be also written as Sr1-xGa2S4:Eux where x is 0.1-0.2 in paragraphs [0004], [0005] and [0010]-[0012]. Paragraphs [0065]-[0066] and the tables show SrGa2S4:Eu can be also written as Sr1-xGa2S4:Eux where x is 0.05.
The argument that there is no example in U.S. patent 7,202,598 teaching coated SrGa2S4:Eu is not convincing since a reference is not limited to the examples, but is good for all it teaches and U.S. patent 7,202,598 teaches silica coated SrGa2S4:Eu. This rejection is maintained.
Applicant’s arguments with respect the remaining rejections have been considered but are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4, 5 and 9 are objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed process for producing a coated phosphor comprising an europium doped alkaline earth thiogallate phosphor particle and a silicon oxide coating on the particle, where the coating has a molar ratio of oxygen atom to silicon atom of 2.6 or less, as measured through ICP emission spectroscopy and the europium doped alkaline earth thiogallate phosphor has the formula M1-xGa2S4:Eux, where 0<x<1; M is Sr, Sr1-yCay or Sr1-zBaz; 0<y<1 and 0<z<1 is not taught or suggested by the cited art of record. There is no teaching or suggestion in the cited art of record to heat the silicon oxide coated phosphor particles in an inert atmosphere at a temperature higher than the formation temperature of the silicon oxide coating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/13/22